  4:09-cr-03112-RGK-CRZ Doc # 151 Filed: 11/20/20 Page 1 of 2 - Page ID # 982




                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                     Plaintiff,                              4:09CR3112

       vs.
                                                               ORDER
JOSE MANUEL AVALOS BANDERAS,

                     Defendant.


      In light of Chief Judge Gerrard’s opinion in United States v. Jenkins,
4:15CR3079, (Filing no. 88), I find and conclude that the defendant has exhausted
his administrative remedies. Therefore,

       IT IS ORDERED that:
       1. The motion for compassionate release (Filings 148 and 150) shall be
restricted but available to the parties and the court (including the Probation Officer).
       2. The Federal Public Defender or his designee is appointed to represent the
defendant.
       3. The United States Probation Officer for the District of Nebraska shall as
soon as reasonably possible obtain the defendant’s medical records from the Bureau
of Prisons, file those medical records as sealed documents in this case, and provide
copies to counsel for the government and counsel for the defendant. The Probation
Officer shall also file as a restricted document his or her recommendations and
evaluation after reviewing the defendant’s medical records including but not limited
to the inmate’s proposed release plan, his adjustment while in prison and any other
information deemed helpful by the probation officer. The recommendations and
evaluation of the probation officer shall be provided to counsel when the Probation
Officer submits that document for filing.
       4. Fourteen calendar days after the submission of the recommendations and
evaluation described in paragraph 2, the government shall submit a responsive brief.
  4:09-cr-03112-RGK-CRZ Doc # 151 Filed: 11/20/20 Page 2 of 2 - Page ID # 983




The defendant through his counsel may submit a reply brief within ten calendar days
after the government’s responsive brief. Unless otherwise ordered, upon receipt of
the defendant’s reply brief or upon the expiration of the time for reply, the matter
shall be deemed submitted. The briefs may be filed as restricted documents.
       5. The Clerk’s office shall provide a copy of this order to the Federal Public
Defender, the United States Attorney, and Supervising United States Probation
Officer Aaron Kurtenbach.

      Dated this 20th day of November, 2020.

                                             BY THE COURT:


                                             Richard G. Kopf
                                             Senior United States District Judge




                                         2
